Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim1 allowable. Claims 8-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (Species I and II), as set forth in the Office action mailed on 12/15/2020, is hereby withdrawn and claims 8-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the door handle arrangement as claimed in independent claims 1, 18, and 20 of the instant application. The Examiner can find no motivation to combine or modify the references of record without the use if impermissible hindsight.
Regarding Claim 1, in light of applicant remarks and amendments, the prior art of record including Smart US 20150233154 A1 has been overcome. Smart teaches a door handle arrangement having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the door handle arrangement wherein the 
Regarding Claim 18, in light of applicant remarks and amendments, the prior art of record, including Smart US 20150233154 A1 has been overcome. Smart teaches a door handle arrangement having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the door handle arrangement wherein the compensating element is configured with at least one bearing portion in order to be fastened directly to at least one fastening tab of the body part to position the compensating element directly relative to the body part, and the handle lever being pretensioned by a spring axially along the pivot axis while in the inoperative position.
Regarding Claim 20, the prior art of record, including Smart US 20150233154 A1 and Koelle US 20060186679 A1, teaches much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the door handle arrangement with a mounting sleeve portion with an inner diameter that is greater than the outer diameter of the pivot axis so as to be mounted with play tiltably about a tilting axis that runs perpendicular to the pivot axis, and a compensating sleeve that is configured to be fastened directly to at least one fastening portion of the body part. (Q: is this the correct way to handle the addition of a new claim?)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675